DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122 (Fig. 9); 69 (Fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al (WO 2016001300).
Regarding claim 1, Marsh discloses:
A drug delivery device (Fig. 1) for expelling a pre-determined or pre-settable amount of a liquid medicament formulation (Abstract – “a drug delivery device for selecting and dispensing a number of user variable doses of a medicament”), the drug delivery device comprising: a medicament reservoir (100; Fig. 2) attached to a housing (10, 20); and an expelling mechanism (30) configured for acting against the medicament reservoir (100) in order to expel a portion of the liquid medicament formulation therefrom (page 28:6-7 – “bearing 140 is axially constrained to the piston rod 30 and acts on the bung 101 within the liquid medicament cartridge,” which means that piston rod 30 acts to expel medication from the reservoir 100), the expelling mechanism (12, 30) comprising: an arrangement of a threaded nut (12; Fig. 3) in a fixed axial relation to the housing (10, 20) and a lead screw (30) in threaded engagement with the threaded nut (12) (page 22:23-30), the threaded nut (12) and the lead screw (30) being rotatable relative to each other by a rotational input interface (page 23:4-9 – “the interface comprises at least one longitudinal groove or track and a corresponding protrusion or spline 45 of the driver 40”), a mechanical energy reservoir (60, 90) for storing energy (page 28:22-30 – the mechanical energy reservoir includes torsion spring 90 which is wound to generate torque), the energy being releasable from the mechanical energy reservoir (60, 90) by a rotational interface (61), a drive train (40) having an upstream interface (42) coupled to the rotational interface (61) of the mechanical energy reservoir (60, 90) for feeding rotational energy into the drive train (40) and a downstream interface (45) coupled to the rotational input interface (“longitudinal groove or track”) of the arrangement of the threaded nut (12) and the lead screw (30) for outputting rotational energy thereto to thereby rotate the lead screw (30) and the threaded nut (12) relative to each other, the drive train (40) further being equipped with a releasable latch (14, 41; Fig. 4) for preventing transfer of rotational energy from the upstream interface (42) to the downstream interface (45) when actuated and for allowing transfer of rotational energy from the upstream interface (42) to the downstream interface (45) when released (page 24:6-30 – teeth 14, 41 are arranged to couple and decouple screw 30 which comprises downstream interface 45 and splines 42 between the drive train 40 and the number sleeve 60), and a trigger (70) movable relative to the housing (10) from a first position (Fig. 4a) to a second position (Fig. 4b), the trigger (70) being connected to the releasable latch (14, 41) for operating the releasable latch (page 24:6-18 – “the splines 61 , 42 and the teeth 41 , 14 are designed and arranged such that actuation of the button 70 rotationally constrains the drive sleeve 40 to the number sleeve 60 before the drive sleeve 40 is allowed to rotate relative to housing 10. Similarly, as the button 70 is released after dose dispensing axial movement of the drive sleeve 40 first rotationally constrains the drive sleeve 40 to the housing and thereafter decouples splines 61 , 42”), and the trigger (70) further being biased towards the first position (Fig. 4a) opposite to the second position (Fig. 4b) corresponding to release of the releasable latch (14, 41) (the latch is disengaged when trigger 70 is released), wherein the drive train (40) further comprises a rotational strain sensing arrangement (120) which is configured to convert rotational strain into an axial force or an interlocking (page 27:26-32 – “The ratchet provides a detented position between the number sleeve 60 and drive sleeve 40 corresponding to each dose unit, and engages different ramped tooth angles during clockwise and anti-clockwise relative rotation” – there is interlocking because of the setting of the dose), the axial force or the interlocking being applied to the trigger (70) by a mechanical linkage (130) to thereby prevent the trigger from returning to the first position (Fig. 4a) until the rotational strain acting on the rotational strain sensing arrangement (120) of the drive train reduces below a predetermined threshold value (page 26: 4-14 – “splines 74 on the button 70 engage with splines on the housing 10 (Figure 6), preventing rotation of the button 70 (and hence the dose selector 80) during dispense. These splines 74, 15 disengage when the button 70 is released, allowing a dose to be dialed”).
Regarding claim 2, Marsh discloses:
The drug delivery device according to claim 1, wherein the mechanical linkage (130) between the trigger (70) and the rotational strain sensing arrangement (120) is configured to allow the trigger (70) to leave the second position (Fig. 4b) under any torque strain condition and to move towards an intermediate position (a position toward the position of Fig. 4a) away from the second position (Fig. 4b) thereby causing re-engagement of the releasable latch (14, 41) (page 27:34-37 – “The spring force ensures that the ratchet interface (ratchet teeth 43, 121 ) is always engaged”).
Regarding claim 4, Marsh discloses:
The drug delivery device according to claim 1, wherein the drive train (40) further includes a user-settable end stop limiter (46) configured for enabling a user to restrict an amount of rotation that is transferred by the drive train (40) upon release of the releasable latch to a user-determined angle (page 31:19-25 – “the last dose nut 50 may contact its last dose abutment 51 with stop face 46 of the drive sleeve 40. The abutment prevents further relative rotation between the number sleeve 60 and the drive sleeve 40, and therefore limits the dose that can be selected” – the stop 46 is user-determined because it depends on how many doses have been previously set by the user).
Regarding claim 5, Marsh discloses:
The drug delivery device according to claim 4, wherein the mechanical energy reservoir (60, 90) is coupled to the user-settable end stop limiter (46) to translate setting of the end stop limiter (46) into immediate energizing of the energy reservoir (60, 90) to an extent corresponding to the user-determined angle (rotation of the drive train 40 translates to rotation of the stop limiter 46 and therefore translates directly to the tensioning of spring 90 during use of the device).
Regarding claim 6, Marsh discloses:
The drug delivery device according to claim 1, wherein the first position (Fig. 4a) of the trigger (70) is an extended position with respect to the housing (10).
Regarding claim 13, Marsh discloses:
The drug delivery device according to claim 1, wherein the rotational strain sensing arrangement (120) of the drive train (40) comprises a helical interface (44) for converting the rotational strain into an axial strain (page 24:24-30 – “driver 40 has a threaded section 44 providing a helical track for the nut 50”).
Regarding claim 15, Marsh discloses:
The drug delivery device according to claim 13, wherein the helical interface (44) comprises a clutch plate (120) having an outer spline (122) and a proximal section of a number sleeve (60) having an inner spline (66), wherein at least one of the outer spline and the inner spline has an angled surface or edge (Fig. 19), and wherein the clutch plate (120) is axially coupled to the trigger (70) (page 27:26-62 – “The axial position of the drive sleeve 40, clutch plate 120 and button 70 is defined by the action of the clutch spring 130, which applies a force on the drive sleeve 40 in the proximal direction”).
Regarding claim 19, Marsh discloses:
The drug delivery device according to claim 1, further comprising the liquid medicament formulation, the liquid medicament formulation being contained within the medicament reservoir (100) (page 22:19-23 – “liquid medication cartridge 100”).
Regarding claim 20, Marsh discloses:
The drug delivery device according to claim 1, further comprising the housing (20) to which the medicament reservoir (10) is attached (Fig. 1).
Allowable Subject Matter
Claims 3, 7-12, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783